Case 6:20-cv-00604-JCB-KNM Document 10 Filed 01/27/21 Page 1 of 2 PageID #: 25




                                   No. 6:20-cv-00604

                                 Sean David Pike,
                                      Plaintiff,
                                         v.
                            Roberts River Ridge RV Park,
                                     Defendant.


                                        ORDER

                Plaintiff Sean David Pike filed this civil rights lawsuit pur-
            suant to 42 U.S.C. § 1983 against the Roberts River Ridge RV
            Park in Longview, Texas. Doc. 1. The case was referred to
            United States Magistrate Judge K. Nicole Mitchell pursuant to
            28 U.S.C. §636(b). Doc. 3.
                On November 24, 2020, the magistrate judge issued a re-
            port recommending that the lawsuit be dismissed with preju-
            dice for purposes of proceeding in forma pauperis as frivo-
            lous and for failure to state a claim upon which relief may be
            granted. Doc. 6. Plaintiff received a copy of this report on De-
            cember 12, 2020, but has not filed any objections. Doc. 9.
                When no party objects to a magistrate judge’s report, the
            court reviews its findings for clear error, abuse of discretion,
            and legal conclusions contrary to law. See Douglass v. United
            Servs. Auto. Ass’n., 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc),
            superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).
                Having reviewed the magistrate judge’s report, and being
            satisfied that it contains no clear error, the court accepts its
            findings and recommendation. The court orders that the
            above-styled civil action is dismissed with prejudice for pur-
            poses of proceeding in forma pauperis.
Case 6:20-cv-00604-JCB-KNM Document 10 Filed 01/27/21 Page 2 of 2 PageID #: 26




                             So ordered by the court on January 27, 2021.



                                           J. C AMPBELL B ARK ER
                                         United States District Judge




                                      -2-
